DETAILED SUPPLEMENTARY ACTION
This supplemental response is being formulated and mailed to make a correction in the office action mailed November 23, 2020. Please vacate/withdraw the office action mailed on November 23, 2020.
This supplemental response contains the same prior art rejection mailed in the office action mailed November 23, 2020. This supplemental response further addresses arguments in the “Response to Arguments” section below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2020 has been entered.
Response to Amendment
The supplemental reply filed on October 23, 2020 was entered because the supplemental reply is viewed as a correction of informalities as provided in 37 CFR 1.111(a)(2)(ii).
In response to the amendment received October 13, 2020 and October 23, 2020:
Claims 1, 3, 5, 7-19 and 21-24 are pending. Claims 2, 4, 6 and 20 have been cancelled as per applicant’s request.
The previous 103 rejection is withdrawn, however a new 103 rejection has been made upon further search and consideration, using references cited in the previous office action (dated 8/4/2020).

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 7-9, 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788). The English machine translations of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) are attached and are referenced below
Regarding Claim 1, Harris et al. teaches a method of producing a lithium secondary battery (Para. [0004-0012]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film, which contains lithium fluoride (Para. [0031]) (i.e. the film containing a lithium compound) is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the 
Harris et al. does not teach adding a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with already formed film and deteriorated capacity (i.e. the film being formed on a surface of the negative electrode active material prior to adding the zwitterionic compound), as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.

The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]). Suppression of the decomposition of a solvent would still be expected to occur as the anion in the zwitterionic compound remains the same and the lithium ions are coordinated to anions of the internal salt and transported to the negative electrode, 
Regarding Claim 3, Harris et al. teaches a lithium ion battery (Para. [0026]) wherein there is a positive and negative electrode (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]), wherein the solvent is a carbonate solvent such as ethylene carbonate, dimethyl carbonate (Para. [0032]) (i.e. the solvent not containing a salt) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film, which contains lithium fluoride (Para. [0031]) (i.e. the film containing a lithium compound) is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the electrolyte (Para. [0034]) (i.e. restoring capacity of the lithium ion secondary battery having the deteriorated capacity).
Harris et al. does not teach a zwitterionic compound in the electrolyte solution.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the electrolyte solution of Kawashima, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of 
Regarding Claim 5, Harris et al. teaches a positive and negative electrode in a battery (Fig. 1, #20 and 30) a liquid electrolyte (Fig. 1, #45) (i.e. electrolyte solution) comprising a solvent and lithium salt (Para. [0010]) and the negative electrode contains a negative electrode active material (Para. [0008]) wherein a solid electrolyte interface (SEI) film is formed on a surface of the negative electrode active material (Fig. 1, #55) wherein the formation of the SEI layer leads to capacity loss as a result of aging and decomposition of the liquid electrolyte and forming lithium salts (Para. [0023-25]) (i.e. identifying a battery as having a deteriorated capacity), of which the effects on the capacity are reversible / recoverable by use of a fresh liquid electrolyte to replenish the 
Harris et al. does not teach preparing a zwitterionic compound.
However, Kawashima teaches a method of using a zwitterionic compound (Para. [0084]) comprising preparing an intramolecular salt (i.e. zwitterionic compound) (Para. [0057]) and wherein the internal salt can be a carboxylic acid derivative having the carboxylic acid derivative (Para. [0044]) of structural formula as show in Chemical Formula 13 (i.e. an ammonium cation and a carboxylate anion in one molecule) (Para. [0057-58]), wherein the suppression of the decomposition of the organic solvent is done by the zwitterionic compound (Para. [0043]), resulting in improved discharge capacity (Para. [0094]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the zwitterionic compound of the battery Kawashima with deteriorated capacity, as it would improve the recovery of capacity previously lost (i.e. restore capacity), as Harris has the same solvents as Kawashima (ethylene carbonate, dimethyl carbonate – Para. [0032] of Harris and Para. [0084] of Kawashima), since the zwitterionic compound would suppress the decomposition of the organic solvent and improve discharge capacity (Para. [0043] and [0094]).
Kawashima does not teach a phosphonium cation in the zwitterionic compound.
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) 
The substitution of the phosphonium cation of Sou et al. (WO) for the ammonium cation as taught by Harris et al. as modified by Kawashima, would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute ammonium cation as taught by Kawashima, for the phosphonium cation of Sou et al. (WO), as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]). Suppression of the decomposition of a solvent would still be expected to occur as the anion in the zwitterionic compound remains the same and the lithium ions are coordinated to anions of the internal salt and transported to the negative electrode, which enables the decomposition of the solvent to be suppressed (Kawashima --- Para. [0072]).
Regarding Claim 7, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Regarding Claim 8, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 3 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 3 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
Regarding Claim 9, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 5 as explained above. 
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L.
However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Regarding Claim 16, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawashima further teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image1.png
    149
    259
    media_image1.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).

Regarding Claim 17, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (II) of the claim as X represents a nitrogen atom, R5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical 
Regarding Claim 18, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to 
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a 
Regarding Claim 19, Harris et al. as modified by Kawashima and Sou et al. teaches all of the elements of the current invention in claim 1 as explained above explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    133
    231
    media_image3.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) 
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 21, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 5 as explained above. 


    PNG
    media_image1.png
    149
    259
    media_image1.png
    Greyscale

wherein the formula reads on the chemical formula (I) of the claim as X represents a nitrogen atom, and R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]), with preferably C1-18 alkyl groups (Para. [0056]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an 
Regarding Claim 22, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

5 being a C1 alkyl group (differing by one bond to the claimed formula) and R6-R8 represent a C1 alkyl group (Para. [0058]). In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” See MPEP §2144.09(I). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the 
Regarding Claim 23, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 13 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image2.png
    143
    231
    media_image2.png
    Greyscale

wherein the formula reads on the chemical formula (III) of the claim as X represents a nitrogen atom and R9-R11 represent a C1 alkyl group (Para. [0058]). See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.

	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion, as Sou et al. (WO) also teaches an ammonium cation (Chemical Formula 2, Para. [0012]). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of Sou et al., as the substitution would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the carboxylate anion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Also, if a zwitterionic compound of Sou et al. (WO), which contains a phosphonium cation, is present in the secondary battery, a decrease in discharge capacity is unlikely to occur in the battery, and the cycle characteristics are excellent (Para. [0105]).
Regarding Claim 24, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 5 as explained above.
Kawashima teaches chemical formula 3 (Para. [0058]) as the intramolecular salt (i.e. zwitterionic compound) wherein the intramolecular salt is represented by following formula:

    PNG
    media_image3.png
    133
    231
    media_image3.png
    Greyscale

wherein R1-R4 represent a part of hydrogen contained in a hydrocarbon group (Para. [0055]) wherein the number of carbons included is preferably 1 or more and 18 or less) (Para. [0055]) (thus reading on the claim of the formula as each “R” group would contain 4 carbons. See the rejection to claim 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein. Kawashima does not teach a phosphorous cation in the zwitterionic chemical formula. 
	However, Sou et al. (WO) teaches the use of zwitterionic compound in a lithium ion battery electrolyte composition (i.e. electrolyte composition) (Para. [0008], [0021]) wherein the zwitterionic compound can comprise a cationic group represented by Chemical formula 6 (Para. [0011], [0020]) (i.e. a phosphonium cation).
The substitution of a phosphonium cation as taught by Sou et al. (WO), for the ammonium cation of  Sou et al. would achieve the predictable result of acting as an internal salt (i.e. zwitterionic compound) and still efficiently transporting lithium ions as in Para. [0070] of Kawashima, as the lithium ions would continue to bond to the .
21.	Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0068605) in view of Kawashima (JP 2003-346897) and Sou et al. (WO 2016027788) as applied to claim 1, 3 and 5 above, and further in view of Kim et al. (US 2017/0288268). The English machine translation of Kawashima is attached and is referenced below.
Regarding Claims 10-12, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 1, 3 and 5 as explained above.
Harris et al. teaches the liquid electrolyte may include a lithium salt (Para. [0010]) which can be lithium hexafluorophosphate (Para. [0010]). Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris et al. to incorporate the teaching of the lithium salt concentration of Kim et al., as when the lithium salt is included at this concentration range, an electrolyte may have excellent performance and lithium ion mobility due to optimal electrolyte conductivity and viscosity (Para. [0054]).
Regarding Claims 13-15, Harris et al. as modified by Kawashima teaches all of the elements of the current invention in claim 1, 3 and 5 as explained above.
Kawashima teaches a concentration of the internal salt (i.e. zwitterionic compound) within the range of 0.1 mol/kg to 0.6 mol/kg (Para. [0061]). See the rejection to claim 1, 3 and 5 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kawashima cited herein.
Kawashima does not teach the zwitterionic compound concentration in mol/L. However, Kawashima teaches dimethyl carbonate as a solvent (Para. [0039]). A dimethyl carbonate solvent would have a density of 1.07 kg/L, and thus after conversion the internal salt (i.e. zwitterionic compound) concentration would be about 0.1 to 0.6 (or 0.11 to 0.64) mol/L. Although this calculation is not exact (since the density of the solution as a whole is not specifically known), it is a close approximation. If it is shown that concentration range is not expected to be overlapping, the concentration range could be found to be close. A prima facie case of obviousness exists where the claimed Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I). At the very least, a concentration range is generally taught (Para. [0061]), and the amount (in general) is a discovery of workable range, which is obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP §2144.05(II)A.
Harris et al. teaches a lithium salt can be lithium hexafluorophosphate (Para. [0010]) Harris et al. does not teach an amount of the lithium salt in the electrolyte solution.
However, Kim et al. teaches a lithium secondary battery (Abstract) wherein lithium salt may be lithium hexafluorophosphate (Para. [0053]) and may be used in a concentration of about 0.1 M to 2.0 M (Para. [0054]).
See the rejection to claims 10-12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Kim et al. cited herein.
Response to Arguments
Applicant’s arguments filed October 13, 2020 regarding the previous combination of references have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the new combination of references.

Examiner respectfully disagrees. Applicant appears to be arguing unexpected results.  However, the burden to show unexpected results, as required by MPEP 716.02 has not been provided.  Examiner suggests Applicant review MPEP 716.02 in full to see the burden that must be met to show unexpected results. For example, the unexpected result is not a comparison to the closest prior art, see MPEP 716.02(e). Additionally, it is unclear which results in the instant application are unexpected or significant, the burden is on applicant to establish results are unexpected and significant, see MPEP 716.02(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C./           Examiner, Art Unit 1729 

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729